*192OPINION
By HESS, J.:
This cause came on to be heard on the pleadings, evidence, arguments, and briefs of counsel and was submitted to the Court for determination.
The fundamental question for the Court to determine is whether there is a valid labor dispute existing between the parties which justifies the defendants in picketing the plaintiff’s place of business.
The Court finds the record discloses that at the time the defendants began picketing the plaintiff’s premises a valid labor dispute existed between the parties; that the parties had been engaged in bargaining; that the plaintiff had recognized the defendant unions by the employment of union labor and the collection of dues from the union members; and, that the resignation of plaintiff’s union employees from their respective unions was an incident promoted by the plaintiff while bargaining between the plaintiff and defendants was in progress.
Having determined there was and is a valid labor dispute existing between the parties, it follows the temporary injunction sought by the plaintiff should be denied.
Coming on to consider the defendants’ cross-petition the Court is of the opinion it is without authority to direct the plaintiff to enter into a contract with the defendants.
The evidence indicates there is a valid dispute concerning the terms of the pre-existing working agreements, and the provisions of a new contract sought by the defendants.
If this Court would grant the prayer of the cross-petition it would in effect be stipulating the terms of a contract which were the subject of bargaining between the parties. Such is not the function of this court.
It therefore follows the prayer of the cross-petition for a temporary restraining order should be and is denied.
An entry may be presented denying temporary restraining orders sought by the plaintiff and defendants.